Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 01/03/2020. In virtue of this communication, claims 1-21 are currently presented in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/03/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.

Drawings
The drawings submitted on 01/03/2020 accepted as part of the formal application.

Claim Objection
Claim 17 objected to because of the following informalities:

Regarding claim 17,
The recitation “a snap-fit member” in lines 2-3 is confusing. The examiner think that it would be “a snap-fit connection”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1,
The recitation “is configured to be anchored” in line 5 is considered vague because the first element or the second element may be or may not be anchored on the reflector. Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 16-17 and 19-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al (US 20120038540), hereinafter Jacob.



Jacob discloses a multi-piece fastener (a dielectric part 30, Fig 3) for mounting a parasitic element (a foot 2, Fig 3) to a reflector (a reflector 4, Fig 3) of a base station antenna (a radiating element 1, Fig 3), comprising:
a first element (a rod 32, Fig 3) having a first clamping element (a hook 36, Fig 3) ; and
a second element (a base 31, Fig 3) having a second clamping element (a rod 33, Fig 3);
wherein the first element is configured to space apart and electrically isolate the parasitic element from the reflector (by using a dielectric layer 14, Fig 3), and
wherein the first clamping element and the second clamping element are configured to clamp the parasitic element between the first clamping element and the second clamping element.
Jacob does not explicitly teach the first element or the second element is configured to be anchored on the reflector.
	However, Jacob teaches the base 31 is pressed against the rear face 10 of the reflector 4, the periphery of the base 31 being slit so as to form petals 38 elastically supporting the face 10 (paragraph [0050]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a second element being configured to be anchored on a reflector in Jacob, in order to provide a quick, reliable, and inexpensive fastener coupling and fixing an antenna element to a support. 
[AltContent: textbox (Jacob (US 20120038540))][AltContent: textbox (OPN32)][AltContent: arrow]
    PNG
    media_image1.png
    410
    723
    media_image1.png
    Greyscale


Regarding claim 2,
Jacob as modified discloses the claimed invention, as described in claim 1.
Jacob teaches the first element has an axial projection (an axial projection of rod 32, Fig 3) that is configured to mate with an opening (an opening of a hollow tube 20, Fig 3) in the parasitic element.

Regarding claim 16,
Jacob as modified discloses the claimed invention, as described in claim 1.
Jacob teaches the first element has a snap-fit member (a notch 37, Fig 3), wherein the snap-fit member of the first element is configured to form a snap-fit connection with a hole of the reflector (an orifice OPN32, Fig 3).

Regarding claim 17,
Jacob as modified discloses the claimed invention, as described in claim 1.
Jacob teaches the second element has a snap-fit member (a notch 35, Fig 3), wherein the snap-fit member of the second element is configured to form a snap-fit 

Regarding claim 19,
Jacob discloses a connection system for a base station antenna (a radiating element 1, Fig 3), comprising a parasitic element (a foot 2, Fig 3), a reflector (a reflector 4, Fig 3) and the multi-piece fastener of Claim 1,
wherein a first element (a rod 32, Fig 3) or a second element (a base 31, Fig 3) of the fastener is anchored on the reflector, the first element spaces apart and electrically isolate the parasitic element from the reflector (by using a dielectric layer 14, Fig 3), and a first clamping element (a hook 36, Fig 3) of the first element and a second clamping element (a rod 33, Fig 3) of the second element clamp the parasitic element.
Jacob does not explicitly teach the first element or the second element is anchored on the reflector.
However, Jacob teaches the base 31 is pressed against the rear face 10 of the reflector 4, the periphery of the base 31 being slit so as to form petals 38 elastically supporting the face 10 (paragraph [0050]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a second element being anchored on a reflector in Jacob as modified, in order to provide a quick, reliable, and inexpensive fastener coupling and fixing an antenna element to a support. 

Regarding claim 20,
Jacob discloses a method for mounting a parasitic element (a foot 2, Fig 3) to a reflector (a reflector 4, Fig 3) of a base station antenna (a radiating element 1, Fig 3) using multi-piece fastener of Claim 1, comprising the steps of:
placing a first element (a rod 32, Fig 3) on the reflector;
placing the parasitic element on the first element (Fig 3); and
engaging a second element (a base 31, Fig 3) with the first element, such that the parasitic element is clamped between a first clamping element (a hook 36, Fig 3) of the first element and a second clamping element (a rod 33, Fig 3) of the second .

Claims 3-4 and 18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al (US 20120038540), hereinafter Jacob, in view of Ueno (US 5846040), hereinafter Ueno.

Regarding claim 3,
Jacob as modified discloses the claimed invention, as described in claim 1.
Jacob does not teach the axial projection is an annular projection.
	However, Ueno teaches a multi-piece fastener (a pin grommet, Fig 5) comprising:
a first element (a member 20, Fig 5) having a first clamping element (a flange 21, Fig 5) ; and
a second element (a member 10, Fig 5) having a second clamping element (a head 11, Fig 5);
wherein the first element has an axial projection (an annular projection of 25, Fig 5), wherein the axial projection is an annular projection (Fig 5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an axial projection being an annular projection in Jacob as modified, as taught by Ueno, in order to provide an effectiveness of a full engagement between male and female members of a fastener. 
[AltContent: textbox (Ueno (US 5846040))]
    PNG
    media_image2.png
    578
    870
    media_image2.png
    Greyscale


Regarding claim 4,
Jacob as modified discloses the claimed invention, as described in claim 1.
 Jacob does not teach the fastener is configured as a push rivet including a male element and a female element, wherein the first element is one of the male element and the female element, and the second element is the other of the male element and the female element.
However, Ueno teaches a multi-piece fastener (a pin grommet, Fig 5) comprising:
a first element (a member 20, Fig 5) having a first clamping element (a flange 21, Fig 5) ; and
a second element (a member 10, Fig 5) having a second clamping element (a head 11, Fig 5);
wherein the fastener is configured as a push rivet including a male element (the member 10 is a male element, Fig 5) and a female element (the member 20 is a female element, Fig 5), wherein the first element is one of the male element and the female 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a fastener being configured as a push rivet including a male element and a female element, wherein a first element being one of the male element and the female element, and a second element being the other of the male element and the female element in Jacob as modified, as taught by Ueno, in order to provide an effectiveness of a full engagement between male and female members of a fastener.

Regarding claim 18,
Jacob as modified discloses the claimed invention, as described in claim 1.
Jacob does not teach the second element is in screwed connection with the first element.
However, Ueno teaches a multi-piece fastener (a screw grommet, Fig 10) comprising:
a first element (a grommet body 100, Fig 10); and
a second element (a screw 103, Fig 10);
wherein the second element is in screwed connection with the first element (Fig 10).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a multi-piece fastener wherein a second element being in screwed connection with a first element in Jacob as modified, as taught by Ueno, in order to provide an effectiveness of a full engagement between male and female members of a fastener.
[AltContent: textbox (Ueno (US 5846040))]
    PNG
    media_image3.png
    409
    696
    media_image3.png
    Greyscale



Allowable Subject Matter
Claims 5-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 5, the pertinent prior art does not adequately teach or suggest the claimed features “wherein the fastener is configured as a push rivet, wherein the first element is a female element of the push rivet, and the second element is a male element of the push rivet; the female element has a first resilient hollow stem portion and the first clamping element projecting from the first stem portion, wherein the first stem portion is configured to be inserted into a hole of the reflector, and the first clamping element is configured to rest against the reflector; and the male element has a second stem portion and the second clamping member projecting from the second stem portion, wherein the second stem portion is configured to be pushed into the first stem portion, such that the first stem portion is radially expanded by the second stem portion and thereby anchored in the hole of the reflector”.

Regarding dependent claim 11, the pertinent prior art does not adequately teach or suggest the claimed features “wherein the fastener is configured as a push rivet, wherein the first element is a male element of the push rivet, and the second element is a female element of the push rivet; the male element has a first stem portion and the first clamping element projecting from the first stem portion, wherein the first stem portion is configured to be inserted into a hole of the reflector, and the first clamping element is configured to rest against the reflector; and the female element has a second resilient hollow stem portion and the second clamping member projecting from the second stem portion, wherein the second stem portion is configured to be pushed and sleeved onto the first stem portion, such that the second stem portion is radially expanded by the first stem portion and thereby anchored in the hole of the reflector”.
Dependent claims 12-14 are considered to be allowable by virtue of their dependencies on claim 11.
Regarding dependent claim 15, the pertinent prior art does not adequately teach or suggest the claimed features “wherein the first element is a female element, and the second element is a male element; the female element has a first resilient hollow stem portion and the first clamping element projecting from the first stem portion, wherein the first stem portion is configured to be inserted into a hole of the reflector, and the first stem portion has internal threads, and the first clamping element is configured to rest against the reflector; and the male element has a second stem portion and the second clamping member projecting from the second stem portion, wherein the second stem portion has external threads configured to be screwed into the internal screws, such that the first stem portion is radially expanded by the second stem portion and thereby anchored in the hole of the reflector”.




Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845